Citation Nr: 1639731	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for damaged urethra.

2.  Entitlement to service connection for urethral cancer, claimed as secondary to damaged urethra.

3.  Entitlement to service connection for prostate cancer, claimed as secondary to damaged urethra.

4.  Entitlement to service connection for bladder cancer, claimed as secondary to damaged urethra.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962.  He died in March 2015, and the appellant claims as the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision made during the Veteran's lifetime by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for damaged urethra, urethral cancer, prostate cancer, and bladder cancer.

In July 2011 the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In a December 2011 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case.  When this case was most recently before the Board in April 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151  (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in March 2015.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in June 2015 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Damaged urethra did not manifest in service or for many years thereafter and is unrelated to service.
 
2.  Urethral cancer did not manifest in service or for many years thereafter, a malignant urethral tumor did not manifest within the one year presumptive period, and urethral cancer is unrelated to service or a service-connected disability.
 
3.  Prostate cancer did not manifest in service or for many years thereafter, a malignant prostate tumor did not manifest within the one year presumptive period, and prostate cancer is unrelated to service or a service-connected disability.
 
4.  Bladder cancer did not manifest in service or for many years thereafter, a malignant bladder tumor did not manifest within the one year presumptive period, and bladder cancer is unrelated to service or a service-connected disability.


CONCLUSIONS OF LAW
 
1.  Damaged urethra was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
2.  Urethral cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
 
3.  Urethral cancer is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2015).
 
4.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.
 
5.  Prostate cancer is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.
 
6.  Bladder cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.
 
7.  Bladder cancer is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the service connection claims on appeal.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159  was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran indicated during the Board hearing that he was a truck driver and that the Department of Transportation did a two year physical, but did not provide specific identifying information that would have allowed VA to request these records.  Consequently, VA was not required to request such records pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); 38 C.F.R. §§ 3.159(c) (1) (i), (c) (2) (i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).

The Veteran was also afforded August 2009 and January 2011 VA examinations and a February 2010 opinion from a VA physician's assistant was obtained.  Subsequent the Board's April 2014 remand, the Board also obtained addendum opinions in May 2014 and January 2016.  For the reasons discussed below, these examinations and opinions, taken as a whole, were adequate.

Finally in this regard, during the Board hearing the undersigned informed the Veteran that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim, particularly with regard to a nexus between current disability and in-service injury, and the claims file was left open for 30 days in order to allow him time to submit additional evidence.  This action supplemented VA's compliance with the VCAA and complied with this regulation by providing an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor did they identify any prejudice in the conduct of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran claimed that the carcinoma of the urethra and prostate as well as the bladder were the result of prostatic urethritis and urethral stricture which were themselves the result of an in-service fall onto a rock.  The representative also argues that the Veteran had inflammatory problems with his prostate during his period of service that led to the development of the cancer.

The Veteran was diagnosed with invasive adenocarcinoma of urethral origin invading into the prostate and underwent a cystoprostatectomy with ileal conduit urinary diversion in December 2004.  His additional diagnoses are outlined below.  

The STRs do not mention the fall described by the Veteran, but they do contain multiple treatment notes regarding genitourinary symptoms.  The Board finds the Veteran's statements regarding his in-service injury to be credible.  

The question remaining before the Board is whether there is any relationship between any of the claimed disabilities and service.

The first post-service treatment notes relating to the genitourinary system are dated in 1983 and signed by Dr. T.  The first note appears to be from May 1983, although the date is faded and difficult to read. 

Beginning in August 2004, there are extensive private treatment notes regarding the discovery of genitourinary cancer.  An August 2004 surgical pathology note indicated that multiple bladder wall biopsies were benign in result, while a prostatic urethral biopsy showed grade 2 adenocarcinoma, with tumor invading the lamina propria and prostate tissue transurethral resection showed grade 2 adenocarcinoma most suggestive of urethral origin.  A September 2004 record noted the possibility of a bladder neoplasm.  An October 2004 nephrostogram noted bladder neoplasm postoperative evaluation, but contained an impression indicating only that contrast injection via bilateral ureteral stents revealed no contrast leakage and no evidence of obstruction.  An October 2004 pathology report contains a final diagnoses of urethra, distal margin, excision: no neoplasm identified, prostate, radical cystoprostatectomy: high grade adenocarcinoma, favor adenocarcinoma of urethral origin, urinary bladder, radical cystoprostatectomy: mucosal ulcers and acute and chronic inflammation, no neoplasm identified; prostatic apex, excision: poorly differentiated adenocarcinoma extending to specimen border, and pelvic lymph nodes, mild sinus histocytosis, no neoplasm identified. 

The Veteran claimed entitlement to service connection for urethral, prostate, and bladder cancer.  The evidence of record reflects that the Veteran had genitourinary symptoms in service with diagnoses of congenital duplication of the left upper tract, spastic external urethral sphincter, and acute prostatitis in service, diagnoses about twenty years later of urethral strictures and venereal warts, with diagnosis about fifteen years after that of recurrence of the Veteran's prostatitis and possible recurrence of urethral stricture.  There are also diagnoses of cancer.  

In regard to cancer, such is a malignant tumor and a chronic disease.  However, there is no competent evidence that cancer was "noted" during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify that disease entity during service or within one year of separation.  Rather, the Veteran was examined and other diagnoses were entered.  In fact, the first manifestation of cancer was many year post service.  See, 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.   To the extent that there is a lay assertion that he had cancer during service, that testimony is not competent and there are no Jandreau type exceptions.

However, the Board still must determine if his disorders were otherwise related to service.  The Board finds that the Veteran's statements as to the in-service injury and some genitourinary symptoms are credible, and they are supported by the evidence, in particular the STRs.  In this case, the issue remains whether these symptoms were indicative of a damaged urethra and whether such damage caused or resulted in cancer.  Since, the record contains some supportive evidence, the lay evidence is competent.  Jandreau.  In essence, the Veteran is competent to relate that which he has been told by a medical professional.  However, such lay evidence is entitled to no greater probative weight or credibility than the medical evidence upon which it is based.

There are multiple medical opinions as to whether the Veteran's in-service injury and symptoms caused urethral damage and cancer.  The Veteran's treating physician, Dr. R.M., in an October 2008 letter, noted a long history of symptoms consisting of slow urination, hesitancy, urethral discharge, and urethral bleeding back to his active duty days, his in-service hospitalization, persistent symptoms following discharge from service of recurrent prostatitis and urethral stricture, Dr. T. and his treatment of the Veteran for persistent symptoms of urethral bleeding and prostatitis, and the 2004 diagnosis of invasive adenocarcinoma of urethral origin invading into the prostate.  Dr. R.M. noted that the tumor was very rare and unusual and that the Veteran did not have the typical prostate cancer arising from the prostatic stroma, but, rather, urethral adenocarcinoma arising from the prostatic urethra.  He concluded, "It is my opinion that his many years of prostatic urethritis and urethral stricture, dating back to his active-duty days in the military, may have been a significant contributing factor to the development of his unusual cancer of the prostatic urethra."  In an October 2008 treatment note of the same date, Dr. R.M. noted more succinctly, "Since he had a long history of urethral bleeding, chronic prostatitis and urethral stricture since his active duty days in the Army, I suspect the prostatic urethritis may have contributed to his adenocarcinoma of the prostatic urethra."

In an August 2011 letter, Dr. K.K., who also treated the Veteran, noted that the Veteran had his bladder and urethra removed in 2004 for the rare condition of primary urethral adenocarcinoma.  Dr. K.K. noted that he had reviewed the Veteran's claims file, and that in 1958 he incurred a straddle injury while on active duty and was subsequently seen for hematuria.  Dr. K.K. also noted that the Veteran subsequently developed prostatitis within 24 months of the injury and then recurrent prostatitis that plagued him for many years.  The recurrent prostatitis and other symptoms were suggestive that the Veteran had a urethral stricture, "although I do not have radiographic proof of this given the distant nature of this occurrence."  He noted that recurrent inflammation and urethral stricture have been implicated as etiologies for urethral adenocarcinoma and attached a Journal of Urology article that suggested that recurrent inflammation and urethral stricture are associated with the development of urethral cancer, citing two other articles supporting this proposition.  The article indicated, "Most investigators agree that a urethral stricture is a predisposing cause of primary carcinoma of the urethra."

The April 2009 VA genitourinary examiner, after examining the Veteran and reviewing the claims file, noted the lack of complaint between separation from service and 2004.  This examination took place before the records dated between 1983 and 2004 were associated with the claims file.  The VA examiner found that the record did not support Dr. R.M.'s statement that the Veteran had recurrent prostatic urethritis and urethral stricture between discharge and 2004.  For this and other reasons, the April 2009 VA examiner found it not likely ("less likely than not") that the damaged urethra and cancers were related to what the Veteran was treated for in service.

In February 2010 a VA physician's assistant (PA) offered an opinion, examined the Veteran in January 2011, and again offered her opinion, having consulted with a physician of the genitourinary pathology department.  The PA gave an extensive and accurate discussion of the evidence of record.  She first noted that the left upper urinary tract duplication was congenital and preexisted service.  She found that the gross hematuria and acute prostatitis were not caused by, due to, or related to the congenital anomaly of double ureters of the left urinary collecting system and that events noted in service did not represent acute exacerbation due to a preexisting process/congenital defect.  She noted that the double ureter on the left side was a congenital anomaly and usually of no consequence.  In response to whether the preexisting disorder advanced beyond its inherent nature while the Veteran was in service, she responded that the Veteran did not have any acute/chronic condition or conditions associated with his double ureters of the left urinary collecting system.  She also concluded, after consulting with the physician, that the major causative agent of the Veteran's urethral cancer of the prostate was his 50 year, 2 packs per day smoking history.  She cited literature indicating that cigarette smoking is the greatest risk factor for urethral cancer of the bladder, ureters, kidneys, and urethra, because some of the carcinogens in tobacco smoke are absorbed and get into the blood, from where they are filtered by the kidneys and concentrate in the urine.  These chemicals in the urine damage the cells of the urothelium, and this damage increases the chance of developing cancer.  She also noted that the Veteran developed urethral strictures in 1983, more than 20 years after discharge, that these strictures were distal to the prostate and would allow the carcinogens from the tobacco smoke in the urine to sit in the prostate urethra and cause damage to the prostate urothelium, thus increasing the chance of developing cancer in this area of the prostate.  She recounted the physician's statement to her that a cancer due to stricture of the urethra occurs at the site of the stricture/scarring.  She also noted that the Veteran had genital warts described as condyloma acuminatum which was at least as likely as not the cause of the distal bulbar urethral stricture.

The PA elaborated on her opinion in January 2011 after again reviewing the claims file, this time examining the Veteran, and consulting with the same physician from the genitourinary pathology department.  She noted the pathology report that indicated a diagnosis of urethra, distal margin, excision, no neoplasm identified, and concluded that there was no cancer in the distal urethra, which is the urethra below the prostate in the area of the external sphincter, and cancer did not exist in the urethra distal to the prostate gland.  She also noted the invasive grade 3 adenocarcinoma of apparent urethral origin extensively involving the prostate.  The examiner noted that it is well documented in medical literature that cigarette smoking was the greatest risk factor for urethral cancer of the bladder, ureters, kidneys, and urethra.  It was her opinion that the adenocarcinoma of the urethra with extension into the prostate was the same type of cancer that occurred in the bladder; the greatest risk factor for urothelium cancer was cigarette smoking; the adenocarcinoma of the urethra with extension into the prostate was not caused by or the result of the claimed injury from the fall on active duty, which she characterized as a fall on the buttocks.  With regard to the bladder, the examiner noted the pathology report indication of musical ulcers and acute and chronic inflammation, with no neoplasm identified, and opined that the Veteran did not have bladder cancer.  With regard to the prostatic apex excision, the examiner noted the pathology report finding of poorly differentiated adenocarcinoma extending to the specimen border and opined that the poorly differentiated adenocarcinoma of the prostatic apex was the same type of cancer identified in the urethra of the prostate with extension into the prostate and was the same type of cancer found in most bladder cancer and was not caused by or the result of the fall in service.  She reiterated her opinion that the Veteran did not suffer from any disability affecting the urethra, prostate, or bladder that was the result of the in service fall.

With regard to the hematuria and prostatitis in service, the examiner noted that the medical literature indicated that prostatitis syndrome tends to occur in young and middle-aged men, with symptoms of pain in the perineum, lower abdomen, testicles, penis, and with ejaculation, bladder irritation, bladder outlet obstruction (at the bladder/prostate junction not the prostate urethra junction where the Veteran's stricture occurred), and sometimes blood in the semen.  The examiner concluded that the urethral stricture was not due to or caused by the prostatitis in service.  She noted that, while the Veteran did have documented spasm of the external urethral stricture, there was no sign of abnormality of the urethra on cystoscopy.  She also noted that a spasm was very usual with passage of the cystoscopy through the sphincters of the urethra and resolve at the time the scope was passed.  The examiner opined that the documented genital warts and HPV were more likely the cause of the distal urethral strictures.

The examiner also addressed the opinion of Dr. R.M., and concluded, after consulting the VA physician, that Dr. R.M.'s statements were erroneous.  She noted medical literature showing that HPV infection, which was documented in the claims file, was a significant cause of urethral stricture and that cigarette smoking, of which the Veteran had a 50 year history, was the leading cause of urothelial cancers.  She reiterated that the Veteran had cancer of the prostatic urethra with extension into the prostate, that the Veteran's cancer originated in the urethra of the prostate and had the same pathological appearance and markers of cancers of the bladder, not cancer of the prostate.  Therefore, she opined, the cause of the prostate urethra cancer with extension into the prostate was due to the Veteran's years of smoking and not due to or caused by or related in any way to the in service fall.  She also reiterated that the Veteran did not have bladder cancer or cancer of the urethra.

In the June 2013 Memorandum Decision, the Court noted that although a PA "may provide competent nexus opinions generally," in light of the Veteran's genitourinary conditions, the RO's December 2010 examination request explicitly required that an oncologist or urologist review the Veteran's claims file.

As noted above, the Veteran's January 2011 VA examination was conducted by a PA.  While the examiner consulted with a specialist from the Armed Forces Institute of Pathology, Genitourinary Department, before providing a medical opinion, the Court noted that it was unclear whether this specialist reviewed the Veteran's claims file. 

While the Board's December 2011 decision acknowledged that the January 2011 VA examiner consulted with a specialist, it did not address whether the probative value of this opinion was lessened "by the fact that it appears to contravene the RO's express requirement of [an] oncologist or urologist claims file review."  See Memorandum Decision, page 5.  The Court held that "this failure renders the Board's statement of reasons or bases inadequate to facilitate judicial review."  Id. 

In the now-vacated December 2011 decision, the Board found that the VA examiner's opinion was adequate for adjudication purposes, and the Court did not find any fault with this finding.  However, based on arguments from the Veteran's attorney, and out of an abundance of caution, the Board remanded this case in April 2014 to obtain an addendum opinion by an urologist or oncologist, addressing the etiology of any urethra, prostate, or bladder disability.

In response to the remand, a VA opinion was received from an oncologist, Dr. K.G., in May 2014 in which the examiner gave an extensive and accurate discussion of the evidence of record.  The examiner stated in pertinent part that the etiology of urethral cancer was not well understood; it had been associated with chronic inflammation which the examiner guessed would include prostatitis.  The examiner stated that urethral cancer had also been associated with urethral strictures, but it was not clear to him that the Veteran had strictures of the prostatic urethra.  Urethral cancer had also been associated with HPV infection, and the Veteran had biopsy-proven condyloma acuminata which was caused by HPV.  The examiner also stated that the relationship between tobacco and urothelial cancer was mostly related to transitional cell carcinomas and not adenocarcinomas.  The VA examiner opined that the Veteran had recurrent, intermittent genitourinary infections over decades, and the chronic inflammation in the prostate may have been etiologic in the development of the prostatic urethral adenocarcinoma.  The examiner stated that it was more speculative as to whether HPV infection or tobacco was etiologic in this malignancy.  The examiner stated that there was also a reasonable chance that the malignance was just sporadic since prostatitis was relatively common and an adenocarcinoma of the prostatic urethra was extremely uncommon.  The examiner opined that whatever trauma the Veteran experience in an in-service fall while on active duty was not the cause of his subsequent carcinoma of the prostatic urethra; he had prostatitis intermittently since a young man which resolved at the time of separation from service with additional events over the next several decades.  It was his opinion that the Veteran's adenocarcinoma of prostatic urethra was not caused by or a result of an identified event during his active duty.

In February 2015 the representative enclosed copies of two articles which "explore the issue of the development of cancer from untreated inflammation of the prostate".  However, neither article specifically relates the Veteran's disabilities to his service.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The documents supplied simply provide speculative generic statements and do not address the specific facts of the Veteran's case.  As a result, the aforementioned articles lack probative value in the consideration of the Veteran's claim.

The Board notes that a certified family nurse practitioner also provided a negative etiological opinion in December 2015; however, given that an opinion from an oncologist or urologist was sought on remand, the Board will not analyze this opinion.

A VA opinion was also received from an urologist in January 2016 in which the examiner stated in pertinent part that he reviewed the service treatment records, post-discharge medical treatments, the October 2008 opinion from Dr. R.M., the August 2011 opinion from Dr. K.K., and the January 2011 VA examination report.  The examiner noted the opinion expressed by Dr. R.M. that the years of chronic prostatitis and the urethral stricture may have been a contributing factor to the development of the urethral cancer.  The VA examiner stated that based on his review of previous evaluations, even if that history was a contributing factor, it was not reasonable to conclude that this had anything to do with the Veteran's four years in active duty.  The VA examiner stated that he reviewed the opinion expressed by Dr. K.K., indicating that there was some suggestion that recurrent inflammation relating to a urethral stricture was associated with development of urethral carcinoma.  The VA examiner noted that review of the Veteran's records showed that a diagnosis of urethral stricture disease was not made until 1983, and the Veteran had an excellent result from an internal urethrotomy; the examiner stated that it was unreasonable to associate this possibility with his four years in service.  The VA examiner stated that he agreed with Dr. K.G.'s opinion that the Veteran's adenocarcinoma of the prostatic urethra was not a result of any event occurring during his service.  The VA examiner noted that January 2011 VA examination report found that this was a poorly differentiated adenocarcinoma of the same type found in bladder cancer and most often associated with cigarette smoking; once again this was felt to have no relationship to any incident occurring during the Veteran's service.  In conclusion, after review of the Veteran's medical records, the VA examiner found there was no reasonable indication that the Veteran's unfortunate development of a rare genitourinary cancer was related in any way to his service.

The medical issues involved in this case are complex, and the Board cannot exercise its own medical judgment, but, rather, must weigh the medical opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Dr. R.M.'s opinion that the Veteran's many years of prostatic urethritis and urethral stricture contributed to his cancer, as expressed in both his October 2008 letter and treatment note, is flawed because of his use of uncertain terminology (may have been a significant contributing factor to" and "suspect the prostatic urethritis may have contributed to").  Such terminology, equivalent to "may or may not," is an insufficient basis for an award of service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).  See also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding doctor's statement that Veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Dr. R.M.'s opinion is therefore of little probative value.  The April 2009 VA genitourinary examiner's opinion of a lack of relationship between the Veteran's service and his disabilities is flawed because one of the bases for her opinion was the absence of medical evidence between service and 2004, and this was an inaccurate factual premise because private treatment notes were received indicating treatment between these dates.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board also notes that the absence of medical evidence corroborating claimed symptoms is not by itself a basis for a finding of a lack of such symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Thus, the opinions of Dr. R.M. and the April 2009 VA examiner are of little probative value.  

The Board finds that Dr. K.K. briefly noted that the Veteran's recurrent prostatitis and other symptoms were suggestive of a urethral stricture and that recurrent inflammation and urethral stricture have been implicated as etiologies for urethral adenocarcinoma.  In contrast, the January 2011, May 2014, and January 2016 VA examiners gave lengthy, detailed rationale that accurately characterized the evidence of record in explaining the reasoning leading to their conclusions that there was no relationship between the Veteran's disabilities and his in-service fall or active duty.  The January 2016 VA examiner also specifically discussed the opposing opinions offered by Drs. R.M. and K.K., noting that he disagreed with their conclusions, and stated that he agreed with the May 2014 opinion that the Veteran's adenocarcinoma of the prostatic urethra was not a result of any event occurring during his service.  

Given the above analysis, the Board finds that the medical opinion evidence against a relationship between the Veteran's disabilities and service are of greater probative weight than the opinion evidence in favor of such a relationship, because of the more thorough reasoning of the former evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The fact that Drs. R.M. and K.K. treated the Veteran is not a significant factor in this analysis, neither increasing nor decreasing the probative weight of their opinions.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (declining to adopt "treating physician" rule).  However, the Court has noted that the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993). 

Similarly, the fact that the January 2011 VA examiner was a PA does not by itself lessen the probative value of her opinion, and she indicated that she had consulted a physician with appropriate expertise.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).  However, as it was unclear whether the physician reviewed the claims file, the Board obtained additional VA opinions in May 2014 and January 2016 from an oncologist and urologist that did not support the contention that service connection is warranted.

The Board has also considered the lay statements of the Veteran and his representative.  As noted, the Veteran was competent to testify as to his in-service injury and that testimony was credible.  In addition, he is competent to relate that which he has been informed by a medical professional.  Jandreau, 492 F.3d at 1377.  Since we have found the positive medical opinions to be less probative and less credible than the negative evidence, it stands to reason that the lay evidence is equally less probative and less credible.  We have no doubt that he was told that there was a relationship to service.  However, his lay/medical evidence pales into insignificance when compare to the negative medical evidence.

Moreover, as entitlement to service connection for damaged urethra is being denied, any claim for entitlement to service connection for a disability secondary to this disorder must be denied as a matter of law.  See 38 C.F.R. §§ 3.310(a), (b) (providing for entitlement to service connection for a disability proximately due to, the result of, or aggravated by, an already service-connected disease or injury).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board expresses gratitude.  However, for the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for damaged urethra, and urethral, bladder, or prostate cancer.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for damaged urethra is denied.

Entitlement to service connection for urethral cancer, claimed as secondary to damaged urethra is denied.

Entitlement to service connection for prostate cancer, claimed as secondary to damaged urethra is denied.

Entitlement to service connection for bladder cancer, claimed as secondary to damaged urethra is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


